USCA11 Case: 21-10100    Date Filed: 10/26/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                   ____________________

                        No. 21-10100
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
MELVINA LEWIS,
a.k.a. Ma Dukes,
a.k.a. Ma,
a.k.a. Mel,


                                        Defendant-Appellant.
USCA11 Case: 21-10100        Date Filed: 10/26/2021     Page: 2 of 4




2                      Opinion of the Court                21-10100

                     ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 2:16-cr-00012-LGW-BWC-8
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN, and NEWSOM, Circuit
Judges.
PER CURIAM:
       Melvina Lewis appeals pro se the denial of her motion for
compassionate release. 18 U.S.C. § 3582(c)(1)(A). The district court
ruled that the statutory sentencing factors weighed against grant-
ing Lewis a sentence reduction. See id. § 3553(a). We affirm.
       Lewis moved to reduce her sentence based on the First Step
Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21,
2018). She sought a reduction based on her high blood pressure,
arthritis in her knees and spine, obesity, severe depression, and the
rise in cases of COVID-19 in prisons. Lewis alleged that inmates
with similar health issues who committed more violent offenses
had been released and that her release would allow her to obtain
medical care that the prison could not provide. The government
opposed Lewis’s motion and argued that she had not established
that the plan created to combat COVID-19 or her healthcare had
been inadequate and that the statutory sentencing factors weighed
against her early release, see 18 U.S.C. § 3553.
USCA11 Case: 21-10100         Date Filed: 10/26/2021     Page: 3 of 4




21-10100                Opinion of the Court                         3

       The district court assumed that Lewis’s obesity, “combined
with the risk of COVID-19, qualif[ied] as an ‘extraordinary and
compelling reason’” for relief, but it denied her motion because the
sentencing factors “weigh[ed] in favor of [her] serving the sentence
imposed.” The district court considered Lewis’s offense, her crimi-
nal history, her bad behavior in prison, and her receipt of a “down-
ward departure . . . at sentencing.” On those facts, the district court
determined that “to grant Lewis compassionate release at this junc-
ture would not reflect the seriousness of her crime, promote re-
spect for the law, provide just punishment for the offense, nor af-
ford general or specific deterrence for similar offenses.”
        We review the denial of a motion for compassionate release
for abuse of discretion. United States v. Harris, 989 F.3d 908, 911
(11th Cir. 2021). “A district court abuses its discretion if it applies
an incorrect legal standard, follows improper procedures in making
the determination, or makes findings of fact that are clearly erro-
neous.” Id. (quoting Cordoba v. DIRECTV, LLC, 942 F.3d 1259,
1267 (11th Cir. 2019)). “When review is only for abuse of discre-
tion, it means that the district court had a ‘range of choice’ and that
we cannot reverse just because we might have come to a different
conclusion had it been our call to make.” Id. at 912.
       The district court did not abuse its discretion by denying
Lewis’s motion for compassionate release. The district court re-
counted from Lewis’s sentence hearing that she was “involved in a
long-term drug trafficking operation, of which [she] was the main
distributor of crack cocaine,” and was responsible for “810.9 grams
USCA11 Case: 21-10100         Date Filed: 10/26/2021     Page: 4 of 4




4                       Opinion of the Court                 21-10100

of cocaine.” The district court expressed “concern[] about Lewis’s
prior [criminal] history[, which] include[d] five drug convictions,
three of which were felonies and two of which involved distribu-
tion,” and to her record of being “disciplined by the [prison] three
times since her incarceration.” The district court also was troubled
that Lewis’s “previous incarceration for the sale of cocaine did not
deter her from committing a similar crime.” And the district court
decided that Lewis should have to serve more than 48 months in
prison after having “already benefitted from” a downward variance
of three months from the low end of her recommended sentencing
range of 168 to 210 months of imprisonment. Lewis argues that the
district court failed to address the need to provide vocational train-
ing and medical care, but “nothing . . . requires the district court to
state on the record that it has explicitly considered each of the
§ 3553(a) factors or to discuss each of the § 3553(a) factors,” United
States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). The district
court reasonably determined that the statutory sentencing factors
weighed against Lewis’s early release. See 18 U.S.C. § 3553(a).
       We AFFIRM the denial of Lewis’s motion for compassion-
ate release.